Citation Nr: 1012874	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-14 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder.

2.  Entitlement to service connection for a left knee 
disorder to include degenerative changes of the left knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In January 2010, the Veteran presented hearing testimony 
regarding the issues on appeal via videoconference before 
the undersigned Veterans Law Judge.  He also presented 
hearing testimony before a Decision Review Officer (DRO) at 
the RO in July 2009.  The transcripts of both hearings are 
associated with the claims folder.  

During the course of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) held that the scope of a mental 
health disability claim includes any mental disability which 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information 
of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
However, review of the evidentiary record in this case 
reveals that the Veteran has only been clinically diagnosed 
with a personality disorder.  He is not shown to have been 
diagnosed with any psychiatric disability on Axis I.  
Consequently, there is no prejudice to the Veteran in 
continuing to evaluate his claim as entitlement to service 
connection for a personality disorder.  

The issue of service connection for a left knee disorder, to 
include degenerative changes of the left knee, is herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when further 
action is required by the appellant.


FINDINGS OF FACT

1.  The Veteran was diagnosed with a personality disorder in 
service.  

2.  The Veteran is currently diagnosed with a personality 
disorder.  

3.  The preponderance of the evidence is against a finding 
that the Veteran has a disability resulting from a mental 
disorder which was superimposed upon his personality 
disorder during service.


CONCLUSION OF LAW

The Veteran's personality disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303(c), 4.9, 4.127 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Veterans Appeals 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an 
uncured timing defect in the notice, subsequent action by 
the RO which provides the claimant a meaningful opportunity 
to participate in the processing of the claim can prevent 
any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the 
issue, to be determined on a case-by-case basis.  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither 
the Veteran nor his representative has alleged any 
prejudicial or harmful error in VCAA notice. 

In the present case, the Veteran was informed in a July 2004 
VCAA notice letter of the evidence needed to establish 
entitlement to service connection for his claimed mental 
disability.  He was also advised regarding what evidence VA 
would obtain and make reasonable efforts to obtain on his 
behalf in support of the claim.  He was further notified 
that he might lose entitlement to benefits if he took more 
than one year from the date of the July 2004 letter to 
submit the requested information and evidence and his claim 
was later granted, because VA would not be able to pay him 
back to the date he filed his claim; thus, the RO addressed 
the element of effective date as required by Dingess.  

The Board notes that the Veteran was not advised regarding 
the element of degree of disability, as required by Dingess, 
in the July 2004 VCAA notice letter.  However, the claim for 
service connection of a personality disorder is herein 
denied, for reasons explained in greater detail below, and 
consequently no disability rating will be assigned.  Thus, 
any failure by VA to notify the Veteran regarding how VA 
assigns disability ratings is rendered moot.  

The record further reflects that the Veteran has been 
provided with a copy of the above rating decision, the March 
2006 SOC, and the SSOCs issued in November 2008 and August 
2009, which cumulatively included a discussion of the facts 
of the claim, pertinent laws and regulations, notification 
of the basis of the decision, and a summary of the evidence 
considered to reach the decision.  The Board observes that 
the Veteran has demonstrated an understanding of the reason 
why his claim was denied.  See, e.g., the October 2005 
Notice of Disagreement and May 2006 VA Form 9.     

In consideration of the foregoing, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

To fulfill its statutory duty to assist, the Board notes 
that the Veteran's service treatment records (STRs) and 
service personnel records (SPRs) are included in the claims 
folder.  Also, post-service treatment records adequately 
identified as relevant to the claim have been obtained, to 
the extent possible, and are associated with the claims 
folder.  In this regard, the Board notes that the Veteran 
reported at the Board hearing that he did not seek treatment 
for mental problems until 2004 because he was embarrassed by 
what happened in service, and underwent a thorough mental 
evaluation by VA at that time.  Notably, the Board observes 
that a VA treatment record dated in December 2004 reflecting 
a thorough psychological evaluation of the Veteran is of 
record.     

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim for a mental disorder.  However, the Board 
finds that the evidence, which reveals that the Veteran did 
not have an Axis I mental disorder during service or at any 
point thereafter and, instead, has been diagnosed with a 
personality disorder, warrants the conclusion that a remand 
for an examination and/or opinion is not necessary to decide 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Because both in-service and post-service medical records 
provide no basis to grant this claim as will be explained in 
greater detail below, and in fact provide evidence against 
this claim, the Board finds no basis for a VA examination or 
medical opinion to be obtained.  

Neither the Veteran nor his representative has made the RO 
or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist 
the Veteran in developing the facts pertinent to the claim 
adjudicated herein.  In view of the foregoing, the Board 
will proceed with appellate review.  

II.  Facts and Analysis 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (Board must review the entire record, but does 
not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board 
has overlooked items of evidence not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

In the present case, the Veteran essentially contends that 
he currently suffers from a mental disorder as a result of 
being hazed in service.  He reports that he tried to commit 
suicide by overdosing with sleeping pills after experiencing 
repeated hazing by the men in his dorm at Chanute Air Force 
Base (AFB), which including being thrown in the group shower 
and kicked and beaten while lying on the floor.  He also 
reports that he was subsequently discharged from service 
with a diagnosis of "inadequate personality" after 
undergoing mental evaluation.  He maintains that he 
continues to have nightmares about being hazed in service 
and has been too embarrassed about the incident to seek 
psychological treatment.  See the December 2005 VA Form 21-
0781a and the May 2006 VA Form 9; see also January 2010 
Board hearing transcript, p. 16-26.   

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §1131; 38 C.F.R. § 3.303(a).  As a general matter, 
service connection for a disability on the basis of the 
merits of such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and (3) a relationship or nexus between the current 
disability and any injury or disease during service.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

	Further, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does 
not affect competency to testify").

The Board initially observes that the Veteran was 
psychiatrically evaluated as normal at his May 1975 
enlistment examination.  Review of his service records 
reveal that he told an administrative officer in the Air 
Force (F.S.), on February 3, 1976, that he had begun 
experiencing severe emotional problems since entering 
serfice, which began during basic training.  At that time, 
he denied that there was anything concerning the squadron or 
technical training that was contributing to his problems, 
and only stated that he felt confined and "cooped up."  The 
Veteran also reported that he had contemplated suicide on 
several occasions and produced a large bottle of Tylenol, 
which he claimed to have purchased in order to attempt 
suicide.  

Later that day, the administrative officer spoke with the 
Veteran about the problems he had reported earlier, and the 
Veteran appeared to the administrative officer to be more 
willing to deal with his problems.  The administrative 
officer noted that the Veteran, however, stated that he 
still felt restricted by the service and believed that he 
should seek discharge.  The administrative officer noted 
that the Veteran had performed exceptionally well in 
technical school and believed that his problems were due to 
his age, 17 years.  He added that the Veteran was withdrawn, 
had an immature personality, and had temporary stress 
resulting from the training situation.  

The following day, a psychiatric social worker and the chief 
of the mental health clinic noted that the Veteran was a 
very immature and dependent 17 year old student who was 
unable to cope with minimal stress or adapt to military life 
and lacked the emotional and physical stamina to be a 
productive airman.  The mental health professionals 
diagnosed inadequate personality after their evaluation, 
noted that the diagnosis constituted a personality disorder, 
and concluded that an administrative discharge would be in 
the best interest of the Veteran and the Air Force.  See 
Report of Mental Health Evaluation dated February 5, 1976. 

On February 9, 1976, the Veteran was counseled concerning 
his problems adjusting to Air Force life.  The 
administrative officer noted that the Veteran was extremely 
withdrawn and showed signs of depression.  He continued to 
maintain that he felt cooped up, under pressure, and unable 
to cope with his military responsibilities.  He related that 
he hated the Air Force but liked technical school.  He 
further stated that he hadjoined the Air Force for the 
benefits and educational opportunities, but his recruiter 
had lied to him and that, in reality, he came in for 
nothing.  He added that his unhappiness had severely 
affected his mother's health.  The administrative officer 
wrote that the Veteran appeared to be frustrated to the 
point of anger and, even though he demonstrated abilities to 
excel in technical training, recommended that he be afforded 
the opportunity to be discharged under the provisions of Air 
Force Manual 39-10, in accordance with recommendations of 
psychiatric evaluations.       

According to the separation report of medical history, on 
February 11, 1976, the Veteran had taken 12 sleeping pills 
and attempted suicide.  He also endorsed having trouble 
sleeping and depression or excessive worry due to personal 
problems at that time.    

On February 12, 1976, an Air Force lieutenant colonel (R.K.) 
wrote that he had counseled the Veteran regarding his 
emotional maladjustment while at Chanute, noting that the 
Veteran had "intense emotional outbreaks" and had difficulty 
coping with stressful situations.  The officer further 
commented that, because of the intensity and repetition of 
the Veteran's emotional instability, he "wholeheartedly" 
recommended that the Veteran be separated from the Air 
Force.

Also, in a letter dated February 12, 1976, entitled 
Statement of Evaluation, the Veteran's technical school 
instructor (M.B.) wrote that the Veteran had been in class a 
total of six academic days and, during the first two days, 
was extremely quiet and would not answer questions.  The 
instructor noted that the Veteran had begun to answer some 
questions when asked in recent days, but seemed a bit 
introverted and he believed was intimidated by his Air Force 
supervisors.  The instructor added that the Veteran was, at 
least, an average student and he could see no reason at that 
time why the Veteran could not complete school and go on to 
the flight line.    

On February 13, 1976, the Veteran's 3351st School Squadron 
Commander (J.M.) wrote that the Veteran, at the age of 17, 
was a very emotional immature young man who had stated that 
he was unhappy with his present situation and could not cope 
with responsibilities.  He believed that the Veteran's 
threats of suicide and taking of non-prescription sleeping 
pills were attempts to make him appear unstable.  J.M. noted 
that he had called the Veteran's parents and discussed the 
situation with them.  The Veteran's father, who was a 
retired Army service member, explained that the Veteran was 
unhappy with his roommates and his base of choice.  The 
Veteran's father recommended that a short leave may be 
beneficial and commented that the Veteran was a "[Mama's] 
boy."  The commander discussed the Veteran's roommates with 
him, and it was noted that one had had a permanent change of 
station (PCS) and the remaining roommates were no problem.  
The Veteran further confirmed that he was dissatisfied with 
his base of choice, and said he was not homesick and going 
home to see his parents was not important to him.  The 
commander noted that the Veteran had not caused any trouble 
in the squadron other than his attempts to obtain separation 
and had expressed fear of being hurt on the flight line and 
working around airplanes.  The commander further commented 
that, at the age of 17, the Veteran had not learned how to 
handle stressful situations or situations that went against 
his desires, and recommended that he be discharged. 
        
On February 20, 1976, the Veteran was recommended for 
administrative separation as a minimally productive and 
limited potential airman.  The reason for discharge action 
was noted to be the Veteran's difficulty in adjusting to Air 
Force life, the Mental Health Evaluation dated February 5, 
1976, and his own expressed desire to return to civilian 
life.  

It is also noted, on the Background Information Sheet, that 
the Veteran's reason for enlistment was educational benefits 
and he liked the technical school very much.  However, he 
did not like the responsibility and regulations that were a 
part of Air Force life, and disliked living in the 
dormitory.  He wanted to be discharged because he was very 
depressed over having to accept responsibility and being 
"cooped" up in the barracks and wanted to return to civilian 
life and his old job.  He felt that the recruiter had 
misrepresented the Air Force to him at the time of his 
enlistment.  It was further noted that he had been highly 
nervous and withdrawn, had repeatedly stated that military 
life had ruined his life, and threatened suicide on one 
occasion.  After being counseled regarding the probation and 
rehabilitation programs connected with administrative 
discharge, it was noted that the Veteran stated that he did 
not desire to participate and wanted to be discharged "more 
than anything else at this time."  The commander of the 
3351st school squadron commented that, due to the Veteran's 
lack of desire to participate, rehabilitation procedures 
were not recommended.    

On February 20, 1976, the Letter of Notification regarding 
the proposed action of discharging the Veteran was provided 
to him.  In the letter, it was noted that the reason for the 
proposed action was that the Veteran was a minimally 
productive and limited potential airman as supported by the 
report of mental health evaluation indicating an inadequate 
personality.  Also noted were the Veteran's two Records of 
Individual Counseling, the four counseling sessions with the 
administrative officer concerning his reported 
"restrictions" in the military environment, and his 
counseling session with the chaplain regarding his emotional 
maladjustment.  The Veteran acknowledged receipt of a Letter 
of Notification of Action and affirmed that he did not 
request retention in the Air Force, did not desire military 
legal counsel, and would not submit statements in support of 
a request for retention.   

On February 27, 1976, the recommendation for administrative 
discharge by reason that the Veteran was a minimally 
productive and limited potential airman was authorized and 
approved.  He was discharged on March 2, 1976.     

Post-service treatment records of record include a December 
2004 VA psychological treatment note summarizing thorough 
psychological testing of the Veteran and diagnosing him as 
having no diagnosis on Axis I, but a personality disorder 
not otherwise specified (NOS), with Cluster C traits on Axis 
II.  Although he has asserted that he suffers from a 
psychiatric disorder, his assertion is not supported by the 
record and is not found to be probative.  The record 
contains no evidence that the Veteran has training or 
expertise in the diagnosis and treatment of mental health 
disorders, and thus he is not competent to render such a 
diagnosis.  Furthermore, the evidence, both during and after 
service, shows that mental health professionals have 
consistently found that the Veteran suffers from a 
personality disorder.  None of them has diagnosed a 
psychiatric disorder on Axis I.  For these reasons, the 
Board affords this evidence more probative value.   

Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing preservice origin.  38 C.F.R. §§ 
3.303(c).  Personality disorders are not diseases or 
injuries within the meaning of applicable law and 
regulations for VA compensation purposes.  38 C.F.R. §§ 
3.303(c), 4.9.  

Nonetheless, a disorder which cannot otherwise be service 
connected because it, by definition, pre-existed service, 
such as a personality disorder, may be subject to a 
superimposed disease or injury, and if such disease or 
injury does occur during service, service connection may be 
warranted.  See VAOPGCPREC 82-90 (July 18, 1990); see also 
38 C.F.R. § 4.127.  

However, in this case, the preponderance of the evidence is 
against a finding that the Veteran has a disability 
resulting from a mental disorder which was superimposed upon 
a personality disorder during service.  As stated above, the 
competent and probative evidence of record shows that the 
Veteran has only been diagnosed with a personality disorder; 
he is not shown to have an Axis I psychiatric disorder in 
service or at any time thereafter.  Indeed, although no 
mental disorders examination was afforded the Veteran in 
connection with his claim, the Veteran underwent a thorough 
psychological evaluation in December 2004 and was determined 
to have no diagnosis on Axis I.  Similarly, he was only 
noted to have a personality disorder during service.  The 
Veteran has identified no evidence to show that he currently 
suffers from any Axis I psychiatric disorder, to include one 
superimposed on his current personality disorder.  

Furthermore, while the Veteran has recently asserted that 
the hazing which occurred during his period of active 
military service caused his mental problems, and he is 
competent to report the incidents of hazing in service and 
his feelings related to such incidents, the STRs 
alternatively show that he had difficulty adjusting to 
military life as a result of his personality disorder.  
Also, post-service medical evidence shows that the Veteran 
currently suffers from a personality disorder, not a 
psychiatric disability.  The Board finds that this ample 
evidence is more credible, and we afford it more probative 
value than the Veteran's unsupported lay statements.     

Because the evidence preponderates against the claim for 
service connection for a personality disorder, the benefit-
of-the-doubt doctrine is inapplicable, and the claim is 
denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a personality disorder 
is denied.  


REMAND

Review of the record reveals that a remand for further 
evidentiary development is required in this case, for 
reasons explained below.  Although the Board regrets any 
delay, it is necessary to ensure that the Veteran is 
afforded every possible consideration with respect to his 
left knee claim.  

The Veteran contends that he injured his left knee when 
performing a maneuver exercise during basic training (i.e., 
boot camp).  He asserts that he repeatedly struck his knee 
while crawling through a steel cage but did not seek 
treatment for the injury until after finishing basic 
training, for fear of having to start over.  He further 
maintains that his knee has continued to hurt since that 
time.  He denies having sustained any left knee injury 
related to playing basketball, as was indicated on one 
medical report.  

He entered service with no reported history of left knee 
problems, and his lower extremities were clinically 
evaluated as normal at that time.  The STRs show that, on 
January 27, 1976, the Veteran complained that his left knee 
had been collapsing on him for the past seven weeks, often 
while walking or playing.  The report noted a history of 
injury to the left knee a few years before, playing 
basketball.  The assessment was possible intra-articular 
derangement of the left knee, based on the Veteran's 
history.  He was referred for X-rays, which showed no 
significant abnormality.  

The February 18, 1976, consultation report notes that the 
Veteran's left knee reportedly gave way, with no catching.  
It was noted that the Veteran had reported his knee was 
injured while playing basketball in the 8th grade.  After 
physical examination of the knee, the examiner noted an 
impression of chondromalacia of the left patella.  The 
Veteran was instructed on how to perform exercises at home.  
No subsequent relevant notations are shown in service.      

The Veteran was afforded with a VA medical examination in 
connection with his claim in November 2004.  After 
examination and interview of the Veteran and review of the 
claims folder, the examiner concluded that the Veteran's 
current left knee disorder is less likely than not related 
to his in-service treatment for the left knee.  The examiner 
based his opinion on the current radiographic finding of 
only minimal degenerative changes of the left knee, over 28 
years following the injury during basic training in 1975.  
The examiner explained that, if there had been a significant 
injury many years ago which led to the development of 
osteoarthritis, the findings on the current X-rays would 
have been more dramatic rather than just showing minimal 
degenerative change.  He noted that the current physical 
examination and radiographic examination did not reveal any 
other significant abnormality in the left knee.  

Subsequent to the November 2004 joints examination, the 
Veteran submitted a letter dated later that month from a 
physical therapist, stating that the Veteran presented with 
significant chondromalacia in the left knee.  

In light of the November 2004 letter considered with the in-
service finding of chondromalacia, the Board finds that the 
November 2004 joints examination report is not adequate, 
because it does not discuss such diagnosis.  The Board 
further notes that the joints examiner did not adequately 
discuss the evidence documented in the STRs, and appeared to 
consider only the Veteran's reported history in rendering 
his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (Court held that, once VA undertakes the effort to 
provide an examination, it must provide an adequate one.)  
Thus, this case must be remanded for another examination of 
the Veteran and a medical nexus opinion regarding his 
claimed left knee disorder.    

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for another medical 
examination for his claimed left knee 
disorder.  The claims file, to include a copy 
of this Remand, must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail. 

a.  The examiner should identify any left 
knee disorder which has been demonstrated 
by the Veteran since filing his claim in 
July 2004 (specifically addressing the 
November 2004 letter from the Veteran's 
physical therapist), and render an opinion 
as to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that any current left knee 
disorder was caused by, or was initially 
manifested during, his active military 
service, to include consideration of any 
symptomatology shown therein or any 
incident therein; or whether such causation 
or initial manifestation is unlikely (i.e., 
less than a 50-50 probability).

b.  If the examiner believes that the 
Veteran has a left knee disorder which was 
present prior to service, the examiner 
should thoroughly explain the basis of that 
belief and specifically opine as to whether 
there is clear and unmistakable evidence 
(i.e., obvious or manifest) that such 
disorder developed prior to service, and, 
if so, whether there is also clear and 
unmistakable evidence (i.e., obvious or 
manifest) that such disorder was not 
aggravated during service. 

c.  The examiner should provide a thorough 
discussion of the Veteran's medical history 
pertaining to the left knee in the 
examination report, to include the January 
and February 1976 service treatment record 
entries and the November 2004 letter from 
his physical therapist, and confirm that 
the claims folder has been reviewed.

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

e.  Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the pre-existing or underlying 
condition, as contrasted to temporary or 
intermittent flare-ups of symptoms which 
resolve with return to the baseline level 
of disability

f.  If the opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

2.  After the above development has been 
accomplished to the extent possible, the 
Veteran's claim should be readjudicated.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided with a SSOC and given an appropriate 
period of time for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


